
	

114 HR 3526 IH: Conserving Ecosystems by Ceasing the Importation of Large Animal Trophies Act
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3526
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Grijalva (for himself, Mr. Schiff, Mr. Honda, Ms. Brownley of California, Mr. Van Hollen, Mr. Cartwright, Ms. Titus, Ms. Bordallo, Mr. Blumenauer, Ms. Brown of Florida, Mr. Cárdenas, Mr. Cohen, Mr. Conyers, Mrs. Davis of California, Ms. Edwards, Mr. Farr, Ms. Norton, Mr. Keating, Mr. Ted Lieu of California, Mr. Loebsack, Mr. Lowenthal, Mr. Lynch, Mr. Meeks, Mr. Quigley, Mr. Rangel, Ms. Roybal-Allard, Mr. Sherman, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Foreign Affairs and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Endangered Species Act of 1973 to extend the import- and export-related provision of
			 that Act to species proposed for listing as threatened or endangered under
			 that Act.
	
	
 1.Short titleThis Act may be cited as the Conserving Ecosystems by Ceasing the Importation of Large Animal Trophies Act or the CECIL Act. 2.Amendment to Endangered Species Act of 1973Section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)) is amended by striking subparagraph (A) and inserting the following:
			
 (A)for any such species listed, or proposed to be listed, under section 4, import the species into, or export the species from, the United States;.
		3.Government Accountability Office study
 (a)In generalNot later than 6 months after the date of the enactment of this Act, the Comptroller General of the United States shall conduct and submit to Congress a report on the results of a study of the effectiveness of trophy hunting in supporting international wildlife conservation efforts.
 (b)Application of revenues to tangible actionsThe study shall include a detailed analysis of how permit fees and other payments from hunters to government entities and hunting guides in host countries are applied to tangible actions supporting the conservation of the target species and other wildlife in such countries.
 (c)ReportThe report shall— (1)identify data gaps and recommend information that hunters and host countries must submit to verify the impacts of trophy hunting on wildlife conservation efforts; and
 (2)recommend actions that the Department of the Interior and the Congress should take to ensure that trophy hunting contributes to conservation.
				
